department of the treasury internal_revenue_service washington d c date c h ief c o u n sel number info release date cc pa apjp genin-168487-01 re irs request for corporate officer’s social_security_number on form ss-4 dear this letter responds to your request dated date for information regarding the internal revenue service’s authority to request a corporate officer’s social_security_number ssn on a form ss-4 submitted on behalf of a corporation in your letter you stated that your client is a sole shareholder that submitted several forms ss-4 requesting taxpayer identification numbers tin for several of your client’s subsidiary corporations your client’s tin was listed on line of the forms the internal_revenue_service rejected the forms stating that the name and ssn of the corporate officer were required on line you requested statutory or regulatory support for the requirement generally sec_6011 of the internal_revenue_code provides that every person required to make a return or statement shall include therein the information required by the forms or regulations sec_6109 provides that when required by regulations prescribed by the secretary any person required under the authority of title_26 to make a return statement or other document must include in the return statement or other document the identifying number as may be prescribed for securing the proper identification of such person sec_301_6109-1 of the regulations on procedure and administration regulations provides that an employer_identification_number ein is the proper identifying number for nonindividuals including trusts partnerships or corporations sec_301 d i of the regulations states that any person required to furnish an ein must apply for one on form ss-4 the form together with any supplementary genin-168487-01 statement must be prepared and filed in accordance with the form accompanying instructions and relevant regulations and must set forth fully and clearly the requested data sec_301 d i according to the form and instructions for form ss-4 the person filing the form must enter the name and ssn of the principal officer on lines 7a and b of the form this letter is a general information_letter only and intended only to provide you with general guidance for determining how to comply with applicable law it describes well established interpretations or principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect if you would like a ruling based on your specific facts please submit a request pursuant to revproc_2001_1 2001_1_irb_1 if you have any further questions please call sincerely james c gibbons branch chief administrative provisions judicial practice branch
